Citation Nr: 1135959	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-38 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, declined to reopen the Veteran's service connection claim for PTSD.

The Veteran was scheduled to testify at a hearing before the Board on March 22, 2010.  A letter was sent to the Veteran in January 2010 notifying him of the date and location of the hearing.  The Veteran failed to appear for the hearing.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In August 2007 the Veteran submitted a claim of entitlement to service connection for hypertension secondary to Agent Orange exposure.  In May 2008, he submitted a claim for nonservice-connected pension benefits.  In June 2008 he submitted a claim of entitlement to aid and attendance benefits.  These claims have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2005 rating decision denied the claim of entitlement to service connection for PTSD; the Veteran was properly notified of the adverse outcome and his appellate rights in a May 2005 letter; he did not file a notice of disagreement. 

2.  The Veteran has submitted lay statements regarding in-service stressors related to fear of hostile military activity, and his service department records show that he served under combat conditions in Vietnam. 


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, denying service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.304(f) (2010); VBA Training Letter 10-05 (July 16, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the service connection claim for PTSD has been granted, as discussed below.  Accordingly, the Board finds that any error related to the VCAA on this issue is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for PTSD.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Service connection for a psychiatric disability characterized as a nervous condition was initially denied in a July 1970 rating decision.  Service connection for PTSD was denied in a January 1986 rating decision.  A claim for service connection for PTSD was reopened and again denied in a May 1995 rating decision.  Finally, the RO last reopened and denied the service connection claim for PTSD in a May 2005 rating decision.  The claims file shows that letters were sent to the Veteran notifying him of the prior decisions and his appellate rights shortly after each decision was rendered.  With regard to the May 2005 rating decision, the notice was sent in a May 2005 letter.  The Veteran did not appeal any of these decisions.  Consequently, the decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the May 2005 rating decision is the last prior final denial of this claim.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's service connection claim for PTSD was last denied in the May 2005 rating decision because the RO found that a clinical diagnosis of PTSD had not been established and because the Veteran's claimed stressors during active service had not been verified.  

During the pendency of this appeal, VA regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  The amendment liberalizes in some cases the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id. at 39852.  Under the new regulation, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided that the other requirements of the above paragraph are met, irrespective of whether the evidence establishes that the Veteran "engaged in combat with the enemy" as previously required.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  When such is the case, verification of the stressor through independent sources is not warranted.  

Preliminarily, the Board notes that the revised regulation does not constitute an intervening substantive change in the law which would warrant consideration of this claim on a de novo basis.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994); see also VBA Training Letter 10-05 (July 16, 2010).  This is so because revised 38 C.F.R. § 3.304(f) does not provide a "new basis of entitlement to a claimed benefit."  See id.  Rather, it simply eases the evidentiary burden for establishing service connection for PTSD in certain cases.  The Federal Circuit has held that a new law changing an evidentiary standard does not create a new cause of action and thus cannot be considered an intervening substantive change in the law.  See Routen, 142 F.3d at 1442.  Accordingly, the amendment to section 3.304(f) does not suffice to warrant reconsideration of the Veteran's claim.  See id; see also VBA Training Letter 10-05.

Nevertheless, VA will accept a veteran's lay statement regarding an in-service stressor related to fear of hostile military or terrorist activity as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim for PTSD, if the evidence of record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter 10-05.  Moreover, if review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  See id.  

Here, the record contains the Veteran's lay statements regarding in-service stressors he experienced while serving in Vietnam which relate to fear of hostile military activity.  Specifically, the Veteran stated at an April 2005 VA examination that he experienced combat conditions while serving as a boat crew member during Operation Coronado along the Mekong River.  He stated that a Captain Bannister was killed in a rocket attack during these operations and that the Veteran saw the body afterward and tried to "get all of the body pieces back together."  He stated that his ship was then ordered to go back to the same spot where the unit had just been attacked and that he felt "significantly distressed" because the enemy knew the location of his unit.  The Veteran related that on another occasion his ship dropped off a company on shore which was then immediately "pinned down by Viet Cong."  The Veteran witnessed the company take heavy fire and stated that they were on the radio begging those aboard the ship for combat support.  

The Veteran's alleged stressors are consistent with the circumstances of his service.  In this regard, his service personnel records show that he served in the Combat River Assault Squadron Eleven in 1967 and that he was commended for his outstanding performance of duty as a boat crew member during Combat Mobile Riverine Force operations Coronado, Concordia from June 19, 1967 to June 21, 1967, which resulted in the defeat of the 5th Viet Cong Battalion and other attached local Viet Cong companies.  A command history of River Assault Squadron Eleven further shows that in June 1967 and July 1967 it was involved in combat operations in support of Operation Coronado Concordia and that elements of the squadron came into heavy enemy contact.  See Command History of River Assault Squadron Eleven, available at http://www.mrfa.org/ras11b.htm#June.  The command history also confirms that in July 1967 a rocket hit one of the boats and killed a Captain Bannister, as the Veteran had related. 

Accordingly, because the Veteran has submitted statements alleging fear of hostile military activity which are consistent with the places, types, and circumstances of his service in Vietnam, the Board finds that new and material evidence has been submitted to reopen this claim.  See VBA Training Letter 10-05; 38 C.F.R. § 3.304(f).  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been received to reopen the claim of service connection for PTSD; the appeal is granted to this extent only.  


REMAND

The Board finds that further development is warranted before the Veteran's service connection claim for PTSD can be properly adjudicated. 

In the April 2005 VA examination report, the examiner concluded that the Veteran did not have PTSD.  The examiner noted that the Veteran had a significant degree of mood lability which pre-dated his entry into military service and a history of significant chemical dependency issues.  In this regard, the Board notes that the Veteran reported a history of "nervous trouble" in the April 1965 enlistment examination, and service treatment records dated in October 1968 and May 1969 document a pre-service history of drinking and adjustment problems, as well as a diagnosis of paranoid personality disorder.  The examiner also noted that in December 1984 the Veteran had been shot by his aunt, which is documented in the claims file, and that the Veteran reported in a December 2004 VA treatment record that every December he had nightmares around the anniversary of the shooting.  Finally, the examiner noted that previous diagnoses of PTSD of record did "not go into a significant degree of detail" regarding the Veteran's "actual verifiable stressors" to support a diagnosis of PTSD.  

Given the uncertain state of the medical findings, and the more relaxed evidentiary standard under revised section 3.304(f), the Board finds that a new VA examination is warranted to determine whether the Veteran has PTSD or another acquired psychiatric disorder as a result of his in-service stressors.  The Board emphasizes that corroboration of the stressor is no longer required provided that the examiner confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor. See Fed. Reg. 39843, 39852. 

The Board also notes that a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) specific to PTSD was never sent to the Veteran in connection with the current claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, a March 2006 letter listed in the November 2007 statement of the case (SOC) only addressed a service connection claim for hepatitis C and therefore does not satisfy the VCAA notice requirements with respect to the PTSD claim.  Accordingly, on remand, a VCAA notice letter should be sent to the Veteran that complies with all current and controlling legal guidance as to proper notice under the VCAA. 

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain and associate with the file the Veteran's outstanding VA treatment records from October 2007 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a VCAA notice letter specific to his service connection claim for PTSD.  The notice letter should comply with all current and controlling legal guidance as to proper notice under the VCAA.

2. The Veteran's outstanding VA treatment records from October 2007 to the present should be obtained and associated with the file.

3. The Veteran should be scheduled for a VA medical examination by a psychiatrist to determine whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors. 

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following: 
A. Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
B. Whether it is at least as likely as not that the Veteran's symptoms are related to the claimed in-service stressors (i.e., to at least a 50:50 degree of probability) or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).
C. If the examiner finds that the Veteran does not have PTSD, whether the Veteran has another acquired psychiatric disorder and whether it is at least as likely as not related to the Veteran's period of active service, to include his in-service stressors. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits in light of 38 C.F.R. § 3.304(f) as amended.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


